Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2020 has been entered.
 
Status of Claims
This office action for the 15/230863 application is in response to the communications filed October 22, 2020.
Claims 1-11 and 13-21 were amended October 22, 2020. 
Claims 1-21 are currently pending and considered below.

Claim Objections
Claim 3 is objected to because of the following informalities: the claim recites “a engine”, where the examiner believes that the amendment to this claim is meant to read “an engine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving a healthcare estimate data record from a healthcare estimation system, wherein the healthcare estimate record includes a data value that represents an estimate of expected charges for a prospective healthcare visit for a consumer, wherein the consumer is a guarantor of the expected charges for the prospective healthcare visit, and wherein the prospective healthcare visit is to occur at a future time to obtain healthcare services, receiving a consumer evaluation data record from a consumer data analysis system, wherein the consumer evaluation data record includes a data value that represents an evaluative score for the consumer and data values that represent a plurality of characteristics determined for the consumer, generating a proposed payment data record for the estimate of the expected charges of the prospective healthcare visit using the healthcare estimate data record and the consumer evaluation data record, the proposed payment data record defining a payment plan for the healthcare services, the payment plan to be selected and customized prior to providing of the healthcare services at the prospective healthcare visit, wherein the proposed payment data record is established at a time of generation of a user-interactive graphical user interface, and wherein the proposed payment data record is based on: the evaluative score, the plurality of characteristics determined for the consumer, and a plurality of requirements of a creditor of the expected charges for the prospective healthcare visit, receiving an indication of a user selection of a selected payment plan option from among the multiple selection options, wherein the user 
These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “[a] computer system”, “memory circuitry”, “processor circuitry”, “a storage medium”, “a data extraction engine”, “an application engine, adapted to generate the user-interactive graphical user interface”, “outputting information for the prospective healthcare visit and a representation of the estimate of the expected charges, using the healthcare estimate data record”, “outputting multiple selection options for the payment plan that are uniquely generated to characteristics of the consumer, wherein the multiple selection options are generated using the proposed payment data record” and “transmitting an indication of the selected payment plan option to a processing system, prior to performance of the prospective healthcare visit, in response to receipt of the indication of the user selection of the selected payment plan option”, [a] computer system comprising: memory circuitry, processor circuitry, a storage medium 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“outputting information for the prospective healthcare visit and a representation of the estimate of the expected charges, using the healthcare estimate data record”, “outputting multiple selection options for the payment plan that are uniquely generated to characteristics of the consumer, wherein the multiple selection options are generated using the proposed payment data record” and “transmitting an indication of the selected payment plan option to a processing system, prior to performance of the prospective healthcare visit, in response to receipt of the indication of the user selection of the selected payment plan option” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “[a] computer system”, “memory circuitry”, “processor circuitry”, “a storage medium”, “a data extraction engine” and “an application engine, adapted to generate the user-interactive graphical user interface”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic 
“outputting information for the prospective healthcare visit and a representation of the estimate of the expected charges, using the healthcare estimate data record”, “outputting multiple selection options for the payment plan that are uniquely generated to characteristics of the consumer, wherein the multiple selection options are generated using the proposed payment data record” and “transmitting an indication of the selected payment plan option to a processing system, prior to performance of the prospective healthcare visit, in response to receipt of the indication of the user selection of the selected payment plan option” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the multiple selection options that are uniquely generated to characteristics of the consumer are determined based on rules for the prospective financial transaction 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3,  
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “upon receipt of an indication that the prospective healthcare visit was performed, perform data processing operations and transmit electronic communications to implement the prospective financial transaction” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“[an] engine, adapted to” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “[an] engine, adapted to”. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 has been determined by the examiner as being substantially equivalent to claim 1. As such, claim 4 is rejected for the same reasons as claim 1.
As per claim 5, 
Claim 5 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the graphical user interface is a healthcare support staff member, wherein the graphical user interface is output to the healthcare support staff member,” and “wherein the user selection of the selected payment option is received from the healthcare support staff member” further describes the abstract idea. This claim limitation is still 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “generating a second graphical user interface”, “receives a selection of a confirmation for a payment arrangement of the selected payment option in the second graphical user interface” and “updating the second graphical user interface to output a confirmation” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“wherein the second graphical user interface is output to the consumer”, “outputs a representation of the estimate of the expected charges, using the healthcare estimate data record”, “outputs an indication of the user selection of the selected option” and “transmitting an indication to a payment processing system to proceed with the 
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the second graphical user interface is output to the consumer”, “outputs a representation of the estimate of the expected charges, using the healthcare estimate data record”, “outputs an indication of the user selection of the selected option” and “transmitting an indication to a payment processing system to proceed with the prospective financial transaction” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“wherein the second graphical user interface is output to the consumer”, “outputs a representation of the estimate of the expected charges, using the healthcare estimate data record”, “outputs an indication of the user selection of the selected option” and “transmitting an indication to a payment processing system to proceed with the prospective financial transaction” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
Claim 7 has been determined by the examiner as being substantially equivalent to claim 2. As such, claim 7 is rejected for the same reasons as claim 2.
As per claim 8, 
Claim 8 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
Claim 8 has been determined by the examiner as being substantially equivalent to claim 3. As such, claim 8 is rejected for the same reasons as claim 3.
As per claim 9, 
Claim 9 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the estimate of expected charges is generated by the healthcare estimation system based on: historical visits, contractual agreements for charges of the prospective healthcare visit, a health plan coverage of a patient for the prospective healthcare visit, a deductible under the health plan coverage, and progress towards the deductible under the health plan coverage”, “wherein the data values that represent the plurality of characteristics determined for the consumer include data values that represent one or more of: identifying information, insurance information, demographic information, credit information, or healthcare-related information, of the consumer”, “wherein the data value that represents the evaluative score for the consumer includes a propensity to pay score or an ability to pay score”, “wherein the propensity to pay score is generated based on the estimate of the expected charges and one or more of: past payment history of the consumer for the historical healthcare visits, past bad debts of the consumer for the historical healthcare visits, an outstanding balance of the historical healthcare visits, or credit risk of the consumer,” and “wherein the ability to pay score is generated based on one or more of: the historical healthcare visits, demographic data of the consumer, or debt and income characteristics of the consumer” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the selected payment option is used to establish a financing or payment arrangement for the prospective healthcare visit” and “wherein the financing or payment arrangement includes one or more of: a discount for payment in full prior to the prospective healthcare visit, a prompt pay discount for payment in full prior to the prospective healthcare visit, a discount for establishing a financing plan prior to the prospective healthcare visit, a discount for need-based financial assistance, down payment requirements for a financing plan, duration term for a financing plan, an interest rate for a financing plan, or a minimum amount payment for a financing plan” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves 
As per claim 11, 
Claim 11 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the selected payment option provides a prospective payment to multiple healthcare providers for a plurality of healthcare activities related to the prospective healthcare visit” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the evaluative score is based at least in part on a propensity to pay (PTP) score, with the electronic operations further comprising: generating the PTP score for the consumer using the consumer data analysis system, wherein data representing the PTP score is established at the time of generation of the graphical user interface” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the consumer is: a patient of the prospective healthcare visit, or a guarantor of the patient” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein in response to performance of the prospective healthcare visit, a payment received for the estimate of the expected charges of the prospective financial transaction is reconciled to actual charges for the performance of the prospective healthcare visit” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 15, 
Claim 15 depends from claim 14 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“generating a healthcare reconciliation data record, wherein the healthcare reconciliation data record indicates a remaining balance after applying a payment or financing arrangement for the prospective financial transaction”, “generating an updated payment arrangement data record”, “generating a second graphical user interface” and “receives an indication of the user selection of a selected reconciliation payment option from among the additional selected options” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“outputs a representation of the payment received with the prospective financial transaction”, “outputs a representation of remaining charges for the performance of the prospective healthcare visit, using the healthcare reconciliation data record”, “outputs additional selection options that are uniquely generated to characteristics of the consumer for payment of the remaining balance, using the proposed payment data record” and “transmitting, to the processing system, an indication of the selected reconciliation payment option, in response to receipt of the indication of the user selection of the selected reconciliation payment option” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“outputs a representation of the payment received with the prospective financial transaction”, “outputs a representation of remaining charges for the performance of the prospective healthcare visit, using the healthcare reconciliation data record”, “outputs additional selection options that are uniquely generated to characteristics of the consumer for payment of the remaining balance, using the proposed payment data record” and “transmitting, to the processing system, an indication of the selected reconciliation payment option, in response to receipt of the indication of the user selection of the selected reconciliation payment option” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“outputs a representation of the payment received with the prospective financial transaction”, “outputs a representation of remaining charges for the performance of the prospective healthcare visit, using the healthcare reconciliation data record”, “outputs additional selection options that are uniquely generated to characteristics of the consumer for payment of the remaining balance, using the proposed payment data record” and “transmitting, to the processing system, an indication of the selected reconciliation payment option, in response to receipt of the indication of the user selection of the selected reconciliation payment option” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 14 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
 “generating a healthcare reconciliation data record, wherein the healthcare reconciliation data record indicates reduced charges for the performance of the prospective healthcare visit as compared with the estimate of the expected charges for the prospective financial transaction” and “generating an updated payment arrangement data record with an adjustment to a payment or financing arrangement to provide payment of the reduced charges, wherein the adjustment to the payment or financing arrangement includes a change to an amount, payment terms, or financing terms, based on the reduced charges” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“transmitting, to the processing system, an indication of the adjustment to the payment or financing arrangement to provide payment of the reduced charges” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“transmitting, to the processing system, an indication of the adjustment to the payment or financing arrangement to provide payment of the reduced charges” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“transmitting, to the processing system, an indication of the adjustment to the payment or financing arrangement to provide payment of the reduced charges” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 has been determined by the examiner as being substantially equivalent to claim 1. As such, claim 17 is rejected for the same reasons as claim 1.
Claim 17 further recites:
“A non-transitory computer-readable storage medium” that introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “A non-transitory computer-readable storage medium”.
As per claim 18, 
Claim 18 depends from claim 17 and inherits all the limitations of the claim from which it depends. 
Claim 18 has been determined by the examiner as being substantially equivalent to claims 5 and 6. As such, claim 18 is rejected for the same reasons as claims 5 and 6.
As per claim 19, 
Claim 19 depends from claim 18 and inherits all the limitations of the claim from which it depends. 
Claim 19 has been determined by the examiner as being substantially equivalent to claim 7. As such, claim 19 is rejected for the same reasons as claim 7.
As per claim 20, 
Claim 20 depends from claim 19 and inherits all the limitations of the claim from which it depends. 
Claim 20 has been determined by the examiner as being substantially equivalent to claim 9. As such, claim 20 is rejected for the same reasons as claim 9.
As per claim 21, 
Claim 21 depends from claim 17 and inherits all the limitations of the claim from which it depends. 
Claim 21 has been determined by the examiner as being substantially equivalent to claim 10. As such, claim 21 is rejected for the same reasons as claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, 12-15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whittier et al. (US 2014/0236614; herein referred to as Whittier) in view of Pourfallah et al. (US 2012/0239417; herein referred to as Pourfallah).
As per claim 4, 
Whittier teaches receiving a healthcare estimate data record from a healthcare estimation system, wherein the healthcare estimate data record includes a data value that represents an estimate of expected charges of a prospective healthcare visit for a consumer, wherein the consumer is a guarantor of the expected charges for the prospective healthcare visit transaction, and wherein the prospective healthcare visit is to occur at a future time to obtain healthcare services; (Paragraph [0015]-[0029] and Figure 2 of Whittier. The teaching describes a financial clearance engine operable to receive inbound information. This information may include demographic verification data, social security data, coverage data, credit report data, income data, family size data, payment history data, estimate data, healthcare provider identification data, service type/department identification data as well as other data. This information is used to generate estimated payment options to a patient. The teaching further describes selecting a payment plan prior to healthcare treatment. The teaching clearly demonstrates that a payment/financing plan is set up prior to treatment of the patient. 
Whittier further teaches receiving a consumer evaluation data record from a consumer data analysis system, wherein the consumer evaluation data record includes a data value that represents an evaluative score for the consumer and data values that represent a plurality of characteristics determined for the consumer; (Paragraph [0018] of Whittier. The teaching describes that a credit score/report can be used to determine a patient’s propensity to pay and eligibility for charity.) 
Whittier further teaches generating a proposed payment transaction data record for the estimate of the expected charges of the prospective healthcare transaction using the healthcare transaction estimate data record and the consumer evaluation data record, the proposed payment data record defining a payment plan for the healthcare services, the payment plan to be selected and customized prior to providing the healthcare services at the prospective healthcare visit, wherein the proposed payment data record is established at a time of generation of the user interface, and wherein the proposed payment data record is based on: the evaluative score, the plurality of characteristics determined for the consumer, and a plurality of requirements of a creditor of the expected charges for the prospective healthcare transaction; (Paragraphs [0024]-[0029] of Whittier. The teaching describes developing a payment plan for a patient if they do not qualify for charity. This payment plan is based upon, the patient’s credit score/report, income data, family size data, payment data history data, estimate data, healthcare provider data and service type/department data.)
Whittier does not explicitly teach a billing system with a user-interactive graphical user interface, comprising electronic operations implemented with processor circuitry of a computing system. 
However, Pourfallah teaches a billing system with a user-interactive graphical user interface, comprising electronic operations implemented with processor circuitry of a computing system and generating the graphical user interface based on the proposed payment transaction data record (Paragraph [0320] of Pourfallah. The teaching describes a GUI for a H-Wallet medical bill payment system.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Whittier the graphical user interface, H-Wallet, of Pourfallah. Paragraph [0101] of Pourfallah teaches that this GUI can process an increased number of transactions through the reduction of network communications leading to an improvement in processing efficiency. One of ordinary skill in the art would have added to the teaching of Whittier, the teaching of Pourfallah based on this incentive without yielding unexpected results.
The combined teaching of Whittier and Pourfallah would then teach wherein the graphical user interface: 
generates prior to performance of the prospective healthcare visit transaction.  (Paragraph [0015]-[0024] and Figure 2 of Whittier. The teaching describes a financial clearance engine operable to receive inbound information. This information may include demographic verification data, social security data, coverage data, credit report data, income data, family size data, payment history data, estimate data, healthcare provider identification data, service type/department identification data as well as other data. This information is used to generate estimated payment options to a patient. The teaching further describes selecting a payment plan prior to healthcare treatment. Paragraph [0088] of Pourfallah
outputs information for the prospective healthcare visit transaction and a representation of the estimate of the expected charges, using the healthcare transaction estimate data record; (Paragraphs [0019] and [0020] of Whittier.)
outputs multiple selection options that are uniquely generated to characteristics of the consumer, wherein the multiple selection options are generated using the proposed payment transaction data record; and (Paragraph [0024] of Whittier. The teaching describes offering a plurality of payment options to a patient.)
receives an indication of a user selection of a selected payment transaction option from among the multiple selection options, wherein the user selection is associated with characteristics of a prospective financial transaction; wherein the graphical user interface is updated to output an indication of confirmation of the selected payment transaction option and details of the prospective financial transaction; and (Paragraph [0088] of Pourfallah. The teaching describes receiving an indication of a payment plan from a graphical user interface. The user is then prompted to confirm the selection which updates the payment details that the patient will undergo.) 
transmitting an indication of the selected payment transaction option to a processing system, in response to receipt of the indication of the user selection of the selected payment transaction option. (Paragraph [0015]-[0024] and Figure 2 of Whittier. The teaching describes a financial clearance engine operable to receive inbound information. This information may include demographic verification data, social security data, coverage data, credit report data, income data, family size data, payment history data, estimate data, healthcare provider identification data, service type/department identification data as well as other data. This information is used to generate estimated payment options to a patient. The teaching further describes selecting a payment plan Paragraph [0088] of Pourfallah. The teaching describes sending a confirmation of the payment plan selection to a processing system.)
As per claim 7, 
The combined teaching of Whittier and Pourfallah teaches the limitations of claim 4.  
The combined teaching of Whittier and Pourfallah further teaches wherein the graphical user interface is provided to the consumer, wherein the user selection of the selected payment transaction option is received from the consumer, and wherein the multiple selection options that are uniquely generated to the consumer are based upon rules established by a prospective asset holder of the expected charges of the prospective healthcare transaction. (Paragraphs [0015]-[0024] of Whittier. The teaching describes selecting a payment plan prior to healthcare treatment. Paragraph [0088] of Pourfallah. The teaching describes receiving an indication of a payment plan from a graphical user interface. The user is then prompted to confirm the selection which updates the payment details that the patient will undergo.)
As per claim 8, 
The combined teaching of Whittier and Pourfallah teaches the limitations of claim 4.  
Whittier further teaches in response to a notification of a performance of the prospective healthcare transaction, activating a plurality of financing and payment transactions associated with the selected payment transaction option. (Paragraph [0024] of Whittier. The teaching describes developing a payment plan for a patient if they do not qualify for charity. This payment plan is based upon, the patient’s credit score/report, income data, family size data, payment data history data, estimate data, healthcare provider data and service type/department data. Upon getting the notification of the status of charity eligibility, a plurality of payment options may be presented to a patient. 
As per claim 9, 
The combined teaching of Whittier and Pourfallah teaches the limitations of claim 4.
Whittier further teaches wherein the estimate of the expected charges is generated by the healthcare estimation system based on: historical healthcare transactions, contractual agreements for charges of the prospective healthcare transaction, a health plan coverage of a patient for the prospective healthcare transaction, a deductible under the health plan coverage, and progress towards the deductible under the health plan coverage; wherein the data values that represent the plurality of characteristics determined for the consumer include data values that represent one or more of: identifying information, insurance information, demographic information, credit information, or healthcare-related information, of the consumer; wherein the data value that represents the evaluative score for the consumer includes a propensity to pay score or an ability to pay score; wherein the propensity to pay score is generated based on the estimate of the expected charges and one or more of: past payment history of the consumer for the historical healthcare transactions, past bad debts of the consumer for the historical healthcare transactions, an outstanding balance of the historical healthcare transactions, or credit risk of the consumer; and wherein the ability to pay score is generated based on one of more of: the historical healthcare transactions, demographic data of the consumer, or debt and income characteristics of the consumer. (Paragraphs [0015]-[0024] of Whittier. The teaching describes a financial clearance engine operable to receive inbound information. This information may include demographic verification data, social security data, coverage data, credit report data, income data, family size data, payment history data, estimate data, healthcare provider identification data, service type/department identification data as well as other data. This information is used to 
As per claim 12, 
The combined teaching of Whittier and Pourfallah teaches the limitations of claim 4.
Whittier further teaches wherein the evaluative score is based at least in part on a propensity to pay (PTP) score, with the electronic operations further comprising: generating the PTP score for the consumer using the consumer data analysis system, wherein data representing the PTP score is established at the time of generation of the graphical user interface. (Paragraph [0018] of Whittier. The teaching describes that a credit score/report can be used to determine a patient’s propensity to pay and eligibility for charity. The credit report would have been based on data in the financial clearance engine. The score would have been determined in the same time frame that the payment plan options were offered to the patient.)
As per claim 13, 
The combined teaching of Whittier and Pourfallah teaches the limitations of claim 4.
Whittier further teaches a patient of the prospective healthcare transaction, or a guarantor of the patient. (Paragraph [0024] of Whittier. The teaching describes offering a plurality of payment options to a patient.)
As per claim 14, 
The combined teaching of Whittier and Pourfallah teaches the limitations of claim 4.
Whittier further teaches wherein in response to performance of the prospective healthcare transaction, a payment received for the estimate of expected charges of the prospective financial transaction is reconciled to actual charges for the performance of the prospective healthcare transaction. (Paragraph [0030] of Whittier. The teaching 
As per claim 15, 
The combined teaching of Whittier and Pourfallah teaches the limitations of claim 14.
Pourfallah further teaches generating a healthcare transaction reconciliation data record, wherein the healthcare transaction reconciliation data record indicates a remaining balance after applying a payment or financing arrangement for the prospective financial transaction; generating an updated payment arrangement data record; and generating a second graphical user interface, wherein the second graphical user interface: outputs a representation of the payment received with the prospective financial transaction; outputs a representation of remaining charges for the performance of the prospective healthcare transaction, using the healthcare transaction reconciliation data record; outputs additional selection options that are uniquely generated to the consumer for payment of the remaining balance, using the proposed payment transaction data record; and receives an indication of a user selection of a selected reconciliation payment transaction option from among the additional selection options; and transmitting, to the processing system, an indication of the selected reconciliation payment transaction option, in response to receipt of the indication of the user selection of the selected reconciliation payment transaction option. (Paragraphs [0096]-[0100] and Figures 3D and 3E of Pourfallah. The teaching describes “upon receiving a medical bill 351 from a healthcare provider 310, the user 302 may submit a payment request 353, e.g., by swiping a prepaid card at the healthcare provider checkout registry, by operate a mobile wallet, and/or the like. In one implementation, the healthcare provider may determine whether the user submitted payment account is a restricted use account (e.g., a FSA, HSA, LOC, etc.), and/or a sponsor administered account (e.g., Medicare, Medicaid, employment benefit account, etc.) 354.”, “if there is sufficient funds 365, the account 
As per claim 1, 
Claim 1 has been determined by the examiner as being substantially equivalent to claim 4. As such, claim 1 is rejected for the same reasons as claim 4. 
As per claim 2, 
Claim 2 has been determined by the examiner as being substantially equivalent to claim 7. As such, claim 2 is rejected for the same reasons as claim 7.
As per claim 3, 
Claim 3 has been determined by the examiner as being substantially equivalent to claim 8. As such, claim 3 is rejected for the same reasons as claim 8.
As per claim 17, 
Claim 17 has been determined by the examiner as being substantially equivalent to claim 4. As such, claim 17 is rejected for the same reasons as claim 4.
As per claim 19, 
Claim 19 has been determined by the examiner as being substantially equivalent to claim 7. As such, claim 19 is rejected for the same reasons as claim 7.
As per claim 20, 
Claim 20 has been determined by the examiner as being substantially equivalent to claim 9. As such, claim 20 is rejected for the same reasons as claim 9.
Claims 5, 6, 10, 11, 16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Whittier and Pourfallah in further view of Stamper et al. (US2014/0039905;herein referred to as Stamper).
As per claim 5, 
The combined teaching of Whittier and Pourfallah teaches the limitations of claim 4.
The combined teaching of Whittier and Pourfallah does not explicitly teach the limitations of claim 5.
However Stamper teaches wherein the user of the graphical user interface is a healthcare support staff member, wherein the graphical user interface is output to the healthcare support staff member, and wherein the user selection of the selected payment transaction option is received from the healthcare support staff member. (Paragraph [0029] of Stamper. The teaching describes an operator that pays a healthcare provider for bills that a patient has incurred from the provider. This operator is being interpreted as a healthcare support entity because it is supporting the healthcare endeavors of the provider collecting payment for serviced rendered to the patient. The operator selects a payment option to the provider.)
It would have been obvious to one of ordinary skill in the art to add to the combined teaching of Whittier and Pourfallah, the payment teachings of Stamper. Paragraph [0029] of Stamper describes that the operator can pay for services rendered at a discount rate when the operator uses a collection fee for the provider. This way the provider is fully paid at a small cost without delinquent payment from the patient and this moves the risk in payment from the provider to the operator that then deals with the patient payments. This saves the provider time, cost, and effort and guarantee the provider the collection of at least a portion of the payment due. One of ordinary skill in 
As per claim 6, 
The combined teaching of Whittier, Pourfallah and Stamper teaches the limitations claim 5.
Stamper further teaches generating a second graphical user interface, wherein the second graphical user interface is output to the consumer, and wherein the second graphical user interface: outputs a representation of the estimate of the expected charges, using the healthcare transaction estimate data record; outputs an indication of the user selection of the selected option; and receives a selection of a confirmation for a payment arrangement of the selected payment transaction option in the second graphical user interface; in response to receipt of the selection of the confirmation for the payment arrangement, updating the second graphical user interface to output a confirmation; and transmitting an indication to a payment processing system to proceed with the prospective financial transaction. (Paragraphs [0029]-[0031] of Stamper. The teaching describes an operator that pays a healthcare provider for bills that a patient has incurred from the provider. This operator is being interpreted as a healthcare support entity because it is supporting the healthcare endeavors of the provider collecting payment for serviced rendered to the patient. The operator selects a payment option to the provider through an initial interface. The patient would then be presented with the payment that is due to the operator and the patient confirms payment to the operator.)
As per claim 10, 
The combined teaching of Whittier and Pourfallah teaches the limitations of claim 4.
The combined teaching of Whittier and Pourfallah does not explicitly teach the limitations of claim 10.
However Stamper teaches wherein the selected payment transaction option is used to establish a financing or payment arrangement for the prospective healthcare transaction, wherein the financing or payment arrangement includes one or more of:  a discount for payment in full prior to the prospective healthcare transaction,  a prompt pay discount for payment within a time period after the prospective healthcare transaction, a discount for establishing a financing plan prior to the prospective healthcare transaction, a discount for need-based financial assistance, down payment requirements for a financing plan, a duration term for a financing plan, an interest rate for a financing plan, or a minimum amount payment for a financing plan. (Paragraph [0029] of Stamper. The teaching describes an operator that pays a healthcare provider for bills that a patient has incurred from the provider. This operator is being interpreted as a healthcare support entity because it is supporting the healthcare endeavors of the provider collecting payment for serviced rendered to the patient. The operator selects a payment option to the provider. In one payment plan, the operator will pay the provider in advance for a discounted rate.)
It would have been obvious to one of ordinary skill in the art to add to the combined teaching of Whittier and Pourfallah, the payment teachings of Stamper. Paragraph [0029] of Stamper describes that the operator can pay for services rendered at a discount rate when the operator uses a collection fee for the provider. This way the provider is fully paid at a small cost without delinquent payment from the patient and this moves the risk in payment from the provider to the operator that then deals with the patient payments. This saves the provider time, cost, and effort and guarantee the provider the collection of at least a portion of the payment due. One of ordinary skill in the art would have added to the combined teaching of Whittier and Pourfallah, the teaching of Stamper based on this incentive without yielding unexpected results.
As per claim 11, 
The combined teaching of Whittier and Pourfallah teaches the limitations of claim 4.
Whittier further teaches that a prospective payment is provided to a healthcare provider. (Paragraph [0015]-[0024] and Figure 2 of Whittier. The teaching describes a financial clearance engine operable to receive inbound information. This information may include demographic verification data, social security data, coverage data, credit report data, income data, family size data, payment history data, estimate data, healthcare provider identification data, service type/department identification data as well as other data. This information is used to generate estimated payment options to a patient. The teaching further describes selecting a payment plan prior to healthcare treatment. This means that a prospective payment is given to the healthcare provider.)
The combined teaching of Whittier and Pourfallah does not explicitly teach the limitations of claim 11.
However Stamper teaches wherein the selected payment transaction option is indicated to provide payment to multiple healthcare providers for a plurality of healthcare activities related to the prospective healthcare transaction. (Paragraph [0041] of Stamper. The teaching describes a statement consolidation server that takes in multiple bills for the same patient from multiple healthcare entities. The bills would then be consolidated into a total balanced owed.)
It would have been obvious to one of ordinary skill in the art to add to the combined teaching of Whittier and Pourfallah, the payment teachings of Stamper. Paragraph [0029] of Stamper describes that the operator can pay for services rendered at a discount rate when the operator uses a collection fee for the provider. This way the provider is fully paid at a small cost without delinquent payment from the patient and this moves the risk in payment from the provider to the operator that then deals with the patient payments. This saves the provider time, cost, and effort and guarantee the provider the collection of at least a portion of the payment due. Furthermore, the patient 
As per claim 16,
The combined teaching of Whittier and Pourfallah teaches the limitations of claim 14.
The combined teaching of Whittier and Pourfallah does not explicitly teach the limitations of claim 16.
However Stamper teaches generating a healthcare transaction reconciliation data record, wherein the healthcare transaction reconciliation data record indicates reduced charges for the performance of the prospective healthcare transaction as compared with the estimate of the expected charges for the prospective financial transaction; generating an updated payment arrangement data record with an adjustment to a payment or financing arrangement to provide payment of the reduced charges, wherein the adjustment to the payment or financing plan includes a change to an amount, payment terms, or financing terms, based on the reduced charges; and transmitting, to the processing system, an indication of the adjustment to the payment or financing arrangement to provide payment of the reduced charge. (Paragraphs [0029]-[0031] of Stamper
It would have been obvious to one of ordinary skill in the art to add to the combined teaching of Whittier and Pourfallah, the payment teachings of Stamper. Paragraph [0029] of Stamper describes that the operator can pay for services rendered at a discount rate when the operator uses a collection fee for the provider. This way the provider is fully paid at a small cost without delinquent payment from the patient and this moves the risk in payment from the provider to the operator that then deals with the patient payments. This saves the provider time, cost, and effort and guarantee the provider the collection of at least a portion of the payment due. One of ordinary skill in the art would have added to the combined teaching of Whittier and Pourfallah, the teaching of Stamper based on this incentive without yielding unexpected results.
As per claim 18, 
Claim 18 has been determined by the examiner as being substantially equivalent to claims 5 and 6. As such, claim 18 is rejected for the same reasons as claims 5 and 6.
As per claim 21, 
Claim 21 has been determined by the examiner as being substantially equivalent to claim 10. As such, claim 21 is rejected for the same reasons as claim 10.

Response to Arguments
Applicant's arguments filed October 22, 2020 have been fully considered.
Applicant’s arguments pertaining to prior art rejections are not persuasive:
The applicant argues that the combined teaching of Whittier and Pourfallah does not teach the limitations of claims 1, 4 and 17:
The applicant argues that the combined teaching of Whittier and Pourfallah does not teach all of the limitations of claims 1, 4 and 17. Specifically because Whittier does not teach a future payment plan, nor producing a payment plan prior to 
The applicant further argues that only a person highly skilled in the art would be able to combine Whittier, Pourfallah and Stamper, specifically because that there is no discussion or indication in the references that a pre-visit payment plan could or should be used, or how such a payment plan might be set up. Further, the references even if combined would rely on human intervention at the time of estimating, and do not allow for customization and selection of the payment plan prior to the healthcare visit occurring. The examiner respectfully disagrees. Whittier describes how to set up payment plans prior to healthcare services being rendered with selecting and customizing the plan. Pourfallah and Stamper merely provide specific ways to implement Whittier’s teaching through a graphical user interface. All of the limitations of the instant invention are described by the art of record and it would have been clear to one of ordinary skill in the art before the time of filing to make these combinations. This is because Whittier, Pourfallah and Stamper are all directed to healthcare payment systems in addition to the rationales used to combine the references used above. 
Applicant’s remaining arguments are rendered moot in light of the arguments presented above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626